Citation Nr: 1748284	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2000 to May 2000 and from January 2003 to April 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

These matters were before the Board in December 2016, at which time they were remanded for additional evidentiary development, including to obtain private treatment records and a VA examination to determine the nature and etiology of any tinnitus or bilateral hearing loss disability.  A VA examination was performed in January 2017 and all pertinent treatment records have been obtained.  The RO readjudicated the matters in a June 2017 Supplemental Statement of the Case (SSOC).  Accordingly, the Board finds that there has been substantial compliance with the December 2016 remand instructions.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran had bilateral hearing loss at any time since the filing of the claim.  

2.  The evidence is at least in equipoise as to whether tinnitus is the result of noise exposure during military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  

2.  The criteria for service connection for tinnitus have been met.  38 C.F.R. §§ 1110, 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  Regarding the issue of service connection for tinnitus, as this decision fully grants the benefit sought, any error in VA's duty to notify or assist is harmless.

Regarding hearing loss, in September 2009, VA sent the Veteran a notification letter.  Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment record, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In a letter dated in March 2010, the RO informed the Veteran that her complete service personnel records were unavailable.  However, as discussed below, there is no indication that the Veteran has been diagnosed with bilateral hearing loss throughout the time period on appeal.  Indeed, there is no indication that any audiometric data from the time the claim was filed to the present is outstanding, and without such data there would be no basis upon which to award service connection for bilateral hearing loss given that the Veteran does not have a present disability.  

Furthermore, in January 2017, the Veteran indicated that she had not treated at any private facilities for hearing loss or tinnitus.  All VA post-treatment records have been associated with the claims file.  Additionally, the Veteran was afforded 
VA examinations in October 2009 and January 2017.  

As such, the Board will proceed to the merits of these issues.

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (stating that lay person competent to testify to pain and visible flatness of his feet).  

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for 
VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

Hearing Loss

The Veteran filed a claim for bilateral hearing loss in August 2009.  On this formal claim form, she asserted that she was a military police officer and gunner in service and started noticing hearing loss in 2003 after using a semi-automatic weapon for 12 months in Iraq.  

The Veteran underwent VA hearing examinations in October 2009 and January 2017, at which time she was assessed with normal hearing in the right and left ears.  Specifically, the audiometric test results did not reveal auditory thresholds of
26 decibels or greater for any of the Hertz frequencies and did not reveal speech recognition scores of less than 94 percent using the Maryland CNC Test.  See 38 C.F.R. § 3.385.  VA treatment records have also been reviewed and they similarly fail to indicate a hearing loss disability for VA compensation purposes.

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  In this regard, the evidence does not indicate that the Veteran has hearing loss for VA purposes in either ear at any time during the period on appeal.  While in-service noise exposure is established as consistent with the Veteran's circumstances of service and the Veteran reported difficulty hearing since that time, the evidence does not demonstrate that she has a bilateral hearing loss disability for VA purposes.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for bilateral hearing loss have not been met.  38 C.F.R. § 3.303.  

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for bilateral hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Tinnitus

The Veteran asserts that his tinnitus was incurred as a result of using semi-automatic weapons for 12 months in Iraq.  

The evidence shows a current tinnitus disability.  See, e.g., January 2017 
VA examination report.  Accordingly, a present disability has been established by the evidence.  

A review of the Veteran's DD-Form 214 reveals that the Veteran's military occupational specialty (MOS) was military police officer.  Furthermore, she received the army commendation medal for her service while assigned as a gunner in support of Operation Iraqi Freedom.  She indicated that her tinnitus was due to her service as a military police officer and gunner using a semi-automatic weapon for 12 months in Iraq.  Accordingly, as noted above, in-service noise exposure has been established as consistent with the types, places, and circumstances of the Veteran's active service.  

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's tinnitus is due to noise exposure during military service.  

The Veteran was informed that her complete personnel records were not available.  However, she indicated that she has experienced tinnitus since her deployment to Iraq in 2003.  

A VA examination was performed in October 2009 and an addendum opinion was provided in November 2009.  The examiner concluded that the Veteran's tinnitus was less likely than not the result of military noise exposure.  As a basis for this opinion, the examiner noted the Post Deployment Health Assessment dated in March 2004 in which the Veteran indicated that ringing of the ears had not occurred while deployed.  

The Veteran underwent a subsequent VA examination in January 2017 and an addendum opinion was provided in March 2017.  The examiner noted that given the conflicting information regarding the onset of tinnitus and the evidence of significant military and non-military noise exposure, either which could be responsible for the Veteran's current tinnitus, any opinion provided by the examiner would be speculative in nature.   The examiner concluded that she would need the Veteran's enlistment examination from the correct period of active duty service, or some other type of examination from the time of activation to active duty service in 2003, in order to render an opinion regarding the etiology of the Veteran's tinnitus.  

After a review of the evidence, the Board finds that service connection for tinnitus is warranted.  

The Veteran is competent to describe what she experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran is certainly competent to report tinnitus.

The Board also finds the Veteran's statements with respect to her continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and her description of in-service noise exposure is consistent with the circumstances of his service.  Although the Veteran did not indicate that she had ringing in her ears during the Post Deployment Health Assessment dated in March 2004, she later clarified that she first experienced ringing in her ears in service while she was in Iraq in 2003 and this ringing has continued since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

The Board acknowledges the negative opinion provided by the October 2009 examiner, however, this examiner failed to acknowledge or take into account the Veteran's statements that she first experienced tinnitus in 2003 while she was in Iraq.  Moreover, continuity of symptomatology alone is sufficient for an award of service connection for chronic diseases. Walker, 708 F.3d at 1338.  VA deems tinnitus organic diseases of the nervous system. See VA Under Secretary for Health Memorandum (October 1995); see also 67 Fed. Reg. 59033 -01 (Sept. 19, 2002); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system'").

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 
1 Vet. App. at 53-54.



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


